DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 & 9 is/are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuo et al. (US 2018/0217083).
Regarding claim 1, Kuo et al. teach:
1. An assay chip comprising 
(a) a substrate (12); 
(b) a first and second fluid chamber (e.g., contact pad apertures 26); 
(c) a first fluid channel connecting the first and second fluid chamber (see annotated Fig. 1G), the first fluid channel being planar with the substrate (see Fig. 1G for example); 
(d) a first and second electrode (18a, 18b) disposed in the first fluid channel and located between the first and second fluid chamber and having a nanogap (¶ 0028) therebetween (see Fig. 1G for example), wherein the width of the nanogap is modulated by confined electrochemical deposition (¶ 0045); and 
(e) a passivation layer (e.g., insulator material 34 ¶ 0036; plating material ¶ 0044) disposed on top of the first and second electrodes and the first fluid channel (see ¶ 0047-0048 teaching depositing an insulating layer material over the contact pads and DNA channel post forming the nanoelectrodes; see also layer 137 in Fig. 3B & ¶ 0041).  

    PNG
    media_image1.png
    640
    997
    media_image1.png
    Greyscale


With regard to limitations in claims 1 & 9 (e.g., “the width of the nanogap is modulated by confined electrochemical deposition”, “[...] upon passage of the biomolecule through the nanogap”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate 

Regarding claims 2-7 & 9, Kuo et al. teach:
2. The assay chip of claim 1, further comprising (f) a second and third fluid channel, each having a plurality of translocation guidance canals, wherein the second fluid channel connects the first fluid chamber to the first fluid channel and the third fluid channel connects the second fluid chamber to the first fluid channel (see annotated Fig. 1G for example); and wherein the passivation layer is disposed on top of the first and second electrodes and the first, second, and third fluid channels (see ¶ 0047-0048 teaching depositing an insulating layer material over the contact pads and DNA channel post forming the nanoelectrodes).  
3. The chip of claim 2, wherein the narrowed nanogap has a width of about 1 nm to about 20 nm (¶ 0028).  
4. The chip of claim 2, wherein the substrate is a coated glass substrate (¶ 0006, 0009, 0030+).  
5. The chip of claim 2, wherein the first and second fluid chamber comprise a material selected from the group consisting of polydimethylsiloxane, epoxy, silica and combinations thereof (¶ 0006).  
6. The chip of claim 2, wherein the first and second electrode comprise gold, platinum or palladium (¶ 0044).  
7. The chip of claim 2, wherein the passivation layer comprises a material selected from the group consisting of silicon dioxide, silicon nitride, hafnium oxide, zirconium dioxide, aluminum oxide, titanium oxide, SU-8 polymer, and combinations thereof (¶ 0036).  
9. A device for sensing biomolecules comprising: (a) a chip as defined in claim 2; and (b) an integrated circuit capable of detecting an electrical current between the first and second electrodes upon passage of the biomolecule through the nanogap or between the first and second fluid chambers upon passage of the biomolecule through the nanogap (see ¶ 0053-0062 for example).  

Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2018/0217083) in view of Credo et al. (2014/0190824).
Regarding claim 8, although Kuo et al. teach surface modification of the first and second electrodes, the reference does not explicitly teach: 8. The chip of claim 2, wherein a first reagent is attached to the first electrode and a second reagent is attached to the second electrode.
Credo et al. teaches a similar nanogap transducer wherein the substrate can be made from glass, passivated metal, polymer, semiconductor, PDMS, etc. [0020] as all of these materials are well known in the art.  Credo et al. also teaches the use of platinum or gold for the electrodes [0042].  Finally, Credo et al. provide that it is routine in the prior art to create attachments for various reagents to different parts of a semiconductor device [0072].
It would have been obvious to a person of skill in the art at the time the invention was made to have modify the device of Kuo et al. with the various reagents taught by Credo et al. to KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798